To compel respondent to enter an order in a case pending, where relator is plaintiff and the Detroit Cycle Company, Limited, is defendant, compelling defendant and its members, Robinson, Mathewson and Holmes, to produce the books of said Detroit Cycle Company, especially its subscription book, and to receive such other evidence as may be offered by relator concerning the amount of capital stock remaining unpaid upon the subscriptions thereto, and to cause execution to issue against said members for the amount unpaid.
Granted February 26, 1895, with costs against Robinson, Mathewson and Holmes.